EXHIBIT 3.1 ARTICLES OF INCORPORATION OF MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. The undersigned, natural person of the age of eighteen (18) years or more, acting as incorporators of a Corporation under the Wisconsin Business Corporation Law, Chapter 180 of the Wisconsin Statutes, adopts the following Articles of Incorporation for such Corporation. ARTICLE I The name of the Corporation shall be MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. ARTICLE II The period of the Corporation's existence shall be perpetual. ARTICLE III The purposes for which the Corporation is organized are to engage in any lawful activity within the purposes for which Corporations may be organized under the Wisconsin Business Corporation Law, Chapter 180 of the Wisconsin Statutes, as amended from time to time. ARTICLE IV The aggregate number of shares of stock which the Corporation shall have authority to issue shall be three hundred thousand (300,000) shares of common stock of the par value of One Dollar ($1.00) per share. ARTICLE V No holder of any capital stock of this Corporation shall have any preemptive or other subscription or conversion rights of any kind, nature or description whatsoever to any part of the unissued stock of this Corporation or any additional stock which may be issued by reason of any increase of the authorized capital stock of this Corporation, and all such additional shares of stock or securities of obligations convertible into stock may be issued and disposed of by the Board of Directors to such person or persons and on such terms and for such consideration (so far as may be permitted by law) as the Board of Directors, in its absolute discretion may deem advisable. ARTICLE VI The name of the Corporation's initial registered agent and the address of its initial registered office are: Mr. Edward F. Kulinski 2266 South l3th Street Milwaukee, WI53215 ARTICLE VII The number of initial directors is 9 and the names of the initial directors are: Adrian Choinski, Thomas Gapinski, Casimir H. Janiszewski, Dr. Thomas Kozina, Nicholas Logarakis, John M. Maliszewski, Michael J. Murry, Hamilton A. Pinkalla and Eugene V. Roemer. Thereafter, the number of directors shall be such number as is fixed from time to time by or in the manner provided in the By-Laws. ARTICLE VIII The name and address of the incorporator are: John M. Murry 2266 South 13th Street Milwaukee, WI53215 ARTICLE IX As provided in the Wisconsin Business Corporation Law, the Corporation is authorized to purchase, take, receive and redeem or otherwise acquire, hold, own, pledge, transfer or otherwise dispose of its own shares, directly or indirectly, without the consent of its shareholders and upon conditions set by the Board of Directors. ARTICLE X These articles may be amended in the manner authorized by law at the time of amendment. 2 EXECUTED in duplicate:April 22, 1982. /s/ John M. Murry John M. Murry STATE OF WISCONSIN) ) SS MILWAUKEE COUNTY) Personally came before me this 22 day of April, 1982, the above-named John M. Murry to me known to be the person who executed the foregoing instrument, and acknowledged the same. /s/ Cynthia M. Moczynski Notary Public, State of Wisconsin My Commission Expires2-2-86 This Document Was Drafted By Erich Mildenberg, Attorney at Law [SEAL] 3 FORM 4-SEC STATE 1980 STOCK AMENDMENT STATE OF WISCONSINCORPORATION DIVISION SECRETARY OF STATE Madison, Wisconsin 53702 Resolved, That Article IV of the Corporation's Articles of Incorporation are amended to provide as follows: "The aggregate number of shares of stock which the Corporation shall have authority to issue shall be six hundred thousand (600,000) shares of common stock of the par value of One Dollar ($1.00) per share." 3. (See instruction 6). The undersigned sole incorporator of Merchants and Manufacturers Bancorporation, Inc. has effected the above amendment pursuant to Sec. 180.49(4), Wis. Stats. No shares of the corporation have been subscribed for or issued. Executed in duplicate and seal (if any) affixed this 3rd day of August, 1982. /s/ Edward F. Kulinski/s/ John M. Murry Edward F. Kulinski-SecretaryJohn M. Murry-Incorporator /s/ Michael Murry (Affix Seal or StateMichael Murry-President that there is none) This document was drafted by Peter J. Ruud, Esq.(See instruction 11) This document must be filed in Milwaukee County. Mail Returned Copy to: Erich Mildenberg, Esq. Davis, Kuelthau, Vergeront, Stover, Werner & Goodland, S.C. 250 East Wisconsin Avenue Milwaukee, WI 53202-4285 4 TO ALL TO WHOM THESE PRESENTS SHALL COME: RECORD12.00 The undersigned, as Secretary of State of the State of Wisconsin, certifies that the attached is a duplicate of a document accepted and filed in my office. IN TESTIMONY WHEREOF, I have hereunto [SEAL]set my hand and affixed my official seal, at Madison, on the date of filing of said document. /s/ Douglas La Follette DOUGLAS LA FOLLETTE Secretary of State 5 (Form 4) - 1983 AMENDMENT (stock corp) STATE OF WISCONSIN CORPORATION DIVISION P.O. Box 7846 Madison, WI53707 Resolved, That See attached resolutions designated Exhibit A, Exhibit B and Exhibit C The undersigned officers of Merchants and Manufacturers Bancorporation, Inc. a Wisconsin corporation with registered office in Milwaukee County, Wisconsin, CERTIFY: The foregoing amendments of the articles of incorporation of said corporation were adopted by the shareholders on the 26th day of August, 1986 by the following vote: VOTE ON ADOPTION Class Number of SHARES outstanding Number of SHARES entitled to vote Number of "Yes" votes REQUIRED Number of "Yes" votes CAST Number of "No" votes CAST Common 457,500 457,500 228,751 338,192 2,353 Exh. A for each of 338,105 1,452 Exh. B the three 339,264 1,293 Exh. C designated Preferred None None resolutions Executed in duplicate and seal (if any) affix this 16th day of September, 1986. /s/ Michael J. Murry President (AFFIX SEAL OR STATE THAT THERE IS NONE)/s/ Conrad C. Kaminski Secretary This document was drafted byErich Mildenberg. 6 EXHIBIT A RESOLVED, that the Articles of Incorporation of this Corporation be amended by striking out amended Article IV, relating to Capital, reading as follows: "The aggregate number of shares of stock which this Corporation shall have authority to issue shall be six hundred thousand (600,000) shares of common stock of the common stock of the par value of One Dollar ($1.00) per share." and inserting in lieu thereof the following: "The aggregate number of shares of stock which the Corporation shall have authority to issue shall be one million (1,000,000) shares of common stock of the par value of One Dollar ($1.00) per share." 7 EXHIBIT B RESOLVED, that the Articles of Incorporation of this Corporation be amended by adding Article XI, reading as follows: ARTICLE XI "Except as otherwise expressly provided herein: (a) Any merger or consolidation of the Corporation with one or more other corporations (regardless of which is the surviving corporation); or (b)
